COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Hassell Construction Company, Inc., and James C. Hassel v. R.
                         Hassell & Co., Inc., R. Hassell Builders, Inc., R. Hassell Holding Co.,
                         Inc. and G.R. Group Resources, LLP

Appellate case number:   01-18-00546-CV

Trial court case number: 2013-61995

Trial court:             61st District Court of Harris County

       William P. Haddock and Pendergraft & Simon, LLP filed a motion to withdraw as
counsel for appellees, R. Hassell Holding Company, Inc., R. Hassell & Company, Inc.,
and R. Hassell Builders, Inc. (appellees). See TEX. R. APP. P. 6.5(a), (b). The motion is
granted.

       William P. Haddock and Pendergraft & Simon, LLP are directed to immediately
notify appellees “of any deadlines or settings that the attorney knows about at the time of
the withdrawal but that were not previously disclosed to [appellees]” and file a copy of the
notice provided to appellees with the Clerk of this Court. See id. 6.5(c).

     The Clerk of this Court is directed to note William P. Haddock’s and Pendergraft &
Simon’s withdrawal as counsel for appellees on the docket of this Court.

       It is so ORDERED.

Judge’s signature: ____/s/ Russell Lloyd____
                   Acting individually


Date: __June 4, 2019_____